                 Case 1:19-cv-03237 Document 1 Filed 10/28/19 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                               F'OR THE DISTRICT OF COLUMBIA


CRYSTAL PATTERSON,
Parent and Next Friend of E.L.l
1818 41't Place, SE,
Washingtono      D.C. 20020


                             Plaintiffso                                  Civil Action No.

            v.

THE DISTRICT OF COLUMBIA
A MUNICIPAL CORPORATION
One J-udiciary Square
441{n Street. N.W
Washingtono D.C.20001

To serve:

Muriel Bowser, Mayor
District of Columbia
441 Ath Streeto N.W., 6th Floor
Washingtono D.C. 20004

And

Karl A. Racine
Attorney General
District of Columbia
441 Ath Street, 6th Floor
Washington, D.C. 20004


                                                      COMPLAINT

   COMES NOW, the Plaintiffs, Crystal Patterson and her minor child E.L, by and through

their counsel, Domiento C.R. Hill and the Law Offices of Domiento C.R. Hill, LLC, respectfully

unto this Honorable Court state as follows:




' The minor will be referred to   as   E.L, pursuant to LCvR 5.4(f)(2),
           Case 1:19-cv-03237 Document 1 Filed 10/28/19 Page 2 of 4



                                PRELIMINARY STATEMENT
1
l.   This is an action for reimbursement of attorneys' fees and costs incurred by the Plaintiffs

     in their claims against the Defendant District of Columbia pursuant to the Individuals

     with Disabilities Education Act Act, 20 U.S.C. $g 1400 et seq. ("IDEIA").

2.   The Plaintiffs, the prevailing parties in the underlying administrative action, brought

     under the IDEIA on their behalf, reside in the District of Columbia, and seek an order

     from the Court ordering the reimbursement of their reasonable attorneys' fees incuned in

     that action.

                                  JURISDICTION AND VENUE

3.   This Court has jurisdiction pursuant to:

     a.   The Individuals with Disabilities Education Act,20U.S.C. $ $ 1400-

           1461"IDEA").

     b.   Declaratory Relief is authorized by 28 U.S.C. $ $ 2201 and2202.

4.   Venue is proper in this Court pursuant to 28 U.S.C. $ 1391.

                                            PARTIES

5.   Plaintiff Crystal Patterson is the parent of   a   minor student who has been deemed eligible

     to receive special education and its related services from the District of Columbia.

6.   Plaintiff E.L. is a minor student who has been deemed eligible to receive special

     education and its related services from Defendant District of Columbia ("Defendant").

     The Plaintiffs, at all times relevant to the filing of this action, have   b_pen   residents of the

     District of Columbia and were the prevailing party in an administrative due process

     convened pursuant to the   IDEA against the Defendant.
           Case 1:19-cv-03237 Document 1 Filed 10/28/19 Page 3 of 4



8.    At all times relevant to the filing of this complaint, the Plaintiffs were represented by the

      Law office of Domiento c.R. Hill, LLC ("Domiento c.R. Hill, LLC"), a law firm which

      specializes in special education law.

9. The Defendant      is a municipal corporation that receive federal funds pu.rsuant to the

      IDEA, see 20 U.S.C. $ 1411, in exchange for providing      a free and appropriate   public

      education ("FAPE"), and is obliged to comply with the applicable federal regulations and

      statutes, including but not limited to, the IDEA. See also g 1a12(aX1XA).

                                 FACTUAL ALLEGATIONS

10. On or about June 20, 2019, Crystal Patterson and E.L. brought an administrative action

      alleging that the Defendant denied E.L. a FAPE by: (1) failing to implement the student's

      Individualized Education Program; (2)by failing to involve the parent with meaningful

     participation in the placement and location of services decision making process; and (3)

      by failing to provide the student with an appropriate placement and location of services.

11   . On September   28,2019, following several days of an evidentiary hearing,    a Hearing

      Officer's Determination ("HOD") was issued in favor of Crystal Patterson and E.L.

     making them the prevailing parties in those proceedings.

12. Plaintiffs prevailed as that term is defined   in law, and Plaintiffs incurred reasonable

      attorney's fees and costs in the amount of $82,086,54.

                                           COLINT I
                        (Claim for Reasonable Attorneys' Fees and Costs)

13. Plaintiffs reincorporate and re-allege paragraphs 1-12.

14. The   Plaintiffs were the prevailing parties, in an administrative action against the

     Defendant under the IDEA.
             Case 1:19-cv-03237 Document 1 Filed 10/28/19 Page 4 of 4



15. As prevailing parties, the    Plaintiffs are eiigible to be awarded reasonalble attorneys' fees

       by the Court under 20 U.S.C. g 1415 (iX3XB)(iX1).

16. The amount       of attorneys' fees "shall be based on rates prevailing in the community in

       which the action arose for the kind and quality of services furnished." 20 U.S.C. $ 1415

       (i)(3xc).

17. The      IDEA and this Court allow for the recovery of reasonable costs associated with

       claims brought by prevailing parties such as the Plaintiffs herein.

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully requests that this Court:

18. Declare that they are the prevailing parties under the    IDEA and are therefore entitled to

       recovery ofreasonable attorneys' fees and costs;

19. Order the Defendant to pay Plaintiffs the sum      of $82,086.54, reasonable attorneys' fees

       and costs for work on behalf of Crystal Patterson and E.L.;

20. Award Plaintiffs reasonable attorneys' fees and costs for litigation associated with this

       Complaint, to be determined upon the timely submission of a fee petition to this Court;

       and

21 .   Award Plaintiff any other relief that this court deems just and proper.




                                              Law Offices of            t{ill, LLC
                                              14652 Hawley Lane
                                              Upper Marlboro, MD
                                              Email : TheHilllawGroup@gmail. com
                                              DC Bar Number: IMD 14973]
                                              Counselfor Plaintffi

                                                 4
